

115 HRES 1044 IH: Congratulating the Honolulu Little League Baseball team of Hawaii on winning the 2018 Little League Baseball World Series Championship.
U.S. House of Representatives
2018-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1044IN THE HOUSE OF REPRESENTATIVESAugust 28, 2018Ms. Hanabusa (for herself and Ms. Gabbard) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCongratulating the Honolulu Little League Baseball team of Hawaii on winning the 2018 Little League
			 Baseball World Series Championship.
	
 Whereas the 2018 Honolulu Little League Baseball team, having proudly represented the State of Hawaii and the West region of the United States, won Hawaii’s third Little League Baseball World Series Championship;
 Whereas the Honolulu Little League Baseball team capped off a thrilling championship game to defeat the Asia-Pacific and International Championship team of South Korea by a score of 3 to 0;
 Whereas the 2018 Honolulu Little League Baseball team demonstrated sportsmanship and humility on its path to an undefeated West Regional title in San Bernardino, California;
 Whereas the 2018 Honolulu Little League Baseball team played with consistency and dominance throughout the 2018 Little League World Series in Williamsport, Pennsylvania, winning all 5 of the tournament games the team played in;
 Whereas the 2018 Honolulu Little League Baseball team rode a wave of sterling pitching, shutting out opponents in 4 of 5 games, including in the first championship shutout win since 2002;
 Whereas the 2018 Honolulu Little League Baseball team has brought pride and excitement to the State of Hawaii and delivered hope to the people of Hawaii in the wake of the devastating impacts of Hurricane Lane, the major flooding in April 2018, and the Kilauea volcano eruptions of 2018;
 Whereas the 2018 Honolulu Little League Baseball team further galvanized the State of Hawaii to come together and root the team to victory;
 Whereas the manager of the 2018 Honolulu Little League Baseball team, Gerald Oda, the coaching staff of the team, and the parents of players of the team provided vital leadership and support, including by inculcating in the players a culture of respect and humility; and
 Whereas the 2018 Honolulu Little League Baseball team included players Bruce Boucher, Kory Chu, Tanner Chun, John De la Cruz, Kaolu Holt, Aukai Kea, Mana Lau Kong, Chandler Murray, Hunter Nishina, Taylin Oana, Caleb Okada, Jace Souza, Zachary Won, and Sean Yamaguchi and coaches Keith Oda and Willis Kato: Now, therefore, be it
		
	
 That the House of Representatives— (1)recognizes the contributions of Little League Baseball to the State of Hawaii;
 (2)congratulates the Honolulu Little League Baseball team on its 2018 Little League Baseball World Series Championship;
 (3)recognizes the hard work, commitment to sportsmanship, and dignity of the players, coaches, and families of the Honolulu Little League Baseball team; and
 (4)joins with all the people of Hawaii, the United States, and baseball fans everywhere in celebrating Hawaii’s third Little League Baseball World Series Championship.
			